department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc fip b03 tl-n-7248-00 uilc internal_revenue_service national_office field_service_advice memorandum for lon b smith acting associate chief_counsel financial institutions and products cc fip from subject tax treatment of certain securities this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer counterparty underwriter remarketing dealer debt securities forward treasury rate-lock payment tl-n-7248-00 remarketing payment tl-n-7248-00 isda master agreement forward treasury rate-lock agreement notional amount trade_date base treasury securities determination_date payment_date base treasury rate locked-in treasury rate unwind confirmation for forward treasury rate-lock agreement prospectus prospectus supplement tl-n-7248-00 date a remarketing date stated maturity_date base rate domestic subsidiary foreign_trust ltd ltd ltd loan proceeds loan stock a b c d e f date date date tl-n-7248-00 foreign specified factor foreign group issue sec_1 whether taxpayer is entitled to amortize the forward treasury rate-lock payment received from counterparty on the day after the determination_date under sec_1_446-4 rather than include it in income in the taxable_year of receipt if taxpayer is entitled to amortize the forward treasury rate-lock payment under sec_1_446-4 whether taxpayer is entitled to do so over a period based on the stated maturity_date of the debt securities rather than the remarketing date whether taxpayer is entitled to amortize the remarketing payment received from remarketing agent when taxpayer issued the debt securities rather than include it in income in the taxable_year of receipt if taxpayer is entitled to amortize the remarketing payment whether taxpayer is entitled to do so over a period based on the stated maturity_date of the debt securities rather than the remarketing date whether the loan stock should be characterized as equity rather than debt for federal_income_tax purposes conclusion sec_1 on the facts submitted taxpayer has failed to demonstrate that it is entitled to amortize the forward treasury rate-lock payment under sec_1_446-4 issues one through four were addressed by cc fip issue five which addresses a transaction that is unrelated to the transactions involved in issues one through four was addressed by cc corp and cc intl tl-n-7248-00 accordingly absent such a showing taxpayer is required to recognize the forward treasury rate-lock payment in the year of receipt even if taxpayer were to demonstrate that the forward treasury rate-lock agreement was a bona_fide hedging_transaction and deferral of the forward treasury rate-lock payment was appropriate taxpayer only would be entitled to an amortization period equal to the portion of the term of the debt securities that the forward treasury rate-lock agreement purportedly hedged which appears to be the period between the issue_date of the debt securities and the remarketing date on the facts submitted taxpayer should treat the remarketing payment as bond_issuance_premium on the facts submitted taxpayer should amortize the premium over the period between the issue_date of the debt securities and the remarketing date rather than the stated maturity_date of the debt securities as discussed below a traditional debt-equity analysis suggests that the loan stock is best characterized as equity rather than debt moreover sec_385 does not require that taxpayer treat the loan stock as debt accordingly we recommend the government not attempt to recharacterize the loan stock as debt facts issues as set forth in your field_service_advice fsa request you have requested advice with respect to the audit of taxpayer specifically you seek our views on the proper tax treatment of two lump-sum payments that taxpayer received in connection with its issuance of the debt securities the forward treasury rate- lock payment and the remarketing payment both of which were received by taxpayer on or about the date it issued the debt securities forward treasury rate-lock payment as one component of this structured financing_transaction taxpayer entered into a swap agreement forward treasury rate-lock agreement the general terms of the transaction were set forth in a standard swap agreement isda master agreement and subsequently were confirmed and clarified in a letter agreement between taxpayer and counterparty the letter confirmation specified the notional amount trade_date base treasury securities base treasury rate which was tl-n-7248-00 based on the yield of the base treasury securities which had a maturity_date of less than two months before the remarketing date of the debt securities determination_date locked-in treasury rate payment_date adjustment amount and other terms of the agreement each of which is set forth in the legend under the terms of the agreements one of the parties would pay the adjustment amount to the other party in certain circumstances in general the adjustment amount equals the product of a a specified percentage of the notional amount expressed in millions times b the difference in basis points of the base treasury rate minus the locked-in treasury rate if the base treasury rate is greater than the locked-in treasury rate then counterparty will pay the adjustment amount to taxpayer on the other hand if the base treasury rate is less than the locked-in treasury rate taxpayer will pay the adjustment amount to counterparty if the base treasury rate equals the locked-in treasury rate then no payment will be made by either party on the determination_date the base treasury rate was greater than the locked-in rate accordingly on the day after the determination_date the payment_date taxpayer received the forward treasury rate-lock payment from counterparty this aspect of the transaction was confirmed by letter agreement from counterparty to taxpayer in which counterparty states that this confirms our agreement that we are terminating the forward treasury rate-lock agreement and states that u pon your receipt of the forward treasury rate-lock payment all future payment obligations of counterparty and taxpayer will be terminated emphasis supplied thus pursuant to the above agreements taxpayer received the forward treasury rate-lock payment on the payment_date remarketing payment and the issuance of the debt securities on date a taxpayer issued the debt securities the proceeds taxpayer received from the sale of the debt securities included an amount_paid by the remarketing the stated term of the forward treasury rate-lock agreement was less than one month moreover the forward treasury rate-lock payment was received in the taxpayer’s taxable_year that included the date the forward treasury rate-lock agreement was entered into between taxpayer and the counterparty tl-n-7248-00 dealer for its right to remarket the debt securities the remarketing payment was made to taxpayer on or about the date_of_issuance of the debt securities the prospectus supplement sets forth the terms of the debt securities including the annual interest rate which is payable semi-annually the stated maturity_date and the remarketing date each of which is set forth in the legend under the terms of the prospectus supplement on the remarketing date a date that occurs one third of the way through the term of the debt securities as measured by the stated maturity_date the debt securities will either be i mandatorily tendered to and purchased by remarketing dealer in which case remarketing dealer will pay all of the principal_amount of the debt securities and taxpayer will pay accrued interest if any to the remarketing date or ii redeemed by taxpayer by taxpayer paying all the principal_amount of the debt securities plus accrued interest if any to the remarketing date if purchased by remarketing dealer the debt securities will bear interest at a new rate for the period between the remarketing date and the stated maturity_date of the debt securities the new interest rate will be determined a few days before the remarketing date and will equal the sum of the base rate and the applicable spread which is based on government securities with a term equal to the remaining term of the debt securities under the terms of the debt securities the remarketing dealer can elect to remarket the debt securities if this election is made and if the debt securities are tendered for remarketing the remarketing dealer may remarket the debt securities for its own account at varying prices to be determined by the remarketing dealer pincite in the prospectus supplement taxpayer stated that it will use substantially_all of the net_proceeds from the sale of the debt securities including the remarketing payment to reduce the outstanding balances on its revolving credit facilities as a result taxpayer will be able to generate financing for its continuing acquisition program and general corporate purposes in certain limited circumstances the debt securities may be redeemed at the option of the taxpayer for example if the remarketing dealer elects to remarket the debt securities the taxpayer can notify the remarketing dealer by a certain date that is will redeem the debt securities on the remarketing date in the prospectus supplement the taxpayer states that because the debt securities are subject_to mandatory tender on the remarketing date the taxpayer intends to treat the debt securities as maturing on the remarketing date for federal_income_tax purposes tl-n-7248-00 the time of each sale the remarketing dealer however will not receive any fees or reimbursement expenses from the taxpayer in connection with the remarketing in addition the taxpayer will not receive any proceeds from the remarketing law and analysis forward treasury rate-lock payment for federal_income_tax purposes taxpayer amortized the forward treasury rate- lock payment on a straight-line basis over the term of the debt securities based on the stated maturity_date of the debt securities the taxpayer treated the amortizable amount as an offset to its interest_expense on the outstanding debt securities as authority for this treatment the taxpayer has cited sec_1_446-4 the financial products specialist however has indicated that the payment should be included in income in the taxable_year of receipt under sec_1_446-3 although the taxpayer and the financial products specialist have treated the forward treasury rate-lock agreement as a notional_principal_contract subject_to sec_1_446-3 we believe that the agreement is a forward rate agreement which is basically a cash-settled forward_contract on interest rates sec_1_446-3 specifically provides that a forward_contract is not a notional_principal_contract for purposes of sec_1_446-3 as a result sec_1_446-3 does not apply to the forward treasury rate-lock agreement under the general rules for the taxation of cash-settled forward contracts the forward treasury rate-lock payment is includible in the taxpayer’s income in the taxable_year of its receipt when the forward_contract was settled see i r c in response to an idr the taxpayer stated that the purpose of the remarketing payment which was an integral part of the financing was to obtain more net_proceeds on the issuance of the debt securities and therefore lower the taxpayer’s cost of funds from the stated_interest rate of the debt securities in addition the taxpayer stated that the benefit to the remarketing dealer is that if at the remarketing date the new interest rate is greater than the base rate the remarketing dealer can remarket the debt securities for the remainder of their stated term at a premium to new investors thereby allowing the remarketing dealer to profit from such premium even if the forward treasury rate-lock agreement were a notional_principal_contract subject_to sec_1_446-3 the forward treasury rate-lock payment continued tl-n-7248-00 sec_451 however if the forward treasury rate-lock agreement is a hedging_transaction subject_to sec_1_446-4 then the taxpayer may be entitled to amortize the forward treasury rate-lock payment and therefore defer the inclusion of the payment in income in general sec_1_446-4 provides that a hedging_transaction as defined in sec_1_1221-2 whether or not the character of gain_or_loss from the transaction is determined under sec_1_1221-2 must be accounted for under the rules of this section to the extent that provisions of any other regulations governing the timing of income deductions gain_or_loss are inconsistent with the rules of this section the rules of this section control sec_1_446-4 applies to hedging_transactions entered into on or after date sec_1_1221-2 defines a hedging_transaction in part as a transaction that a taxpayer enters into in the normal course of the taxpayer’s trade_or_business primarily to reduce risk of interest rate or price changes or currency fluctuations with respect to borrowings made or to be made or ordinary obligations incurred or to be incurred by the taxpayer sec_1_1221-2 provides rules to determine whether a transaction is a hedging_transaction where no specific rules of application control the definition of hedging_transaction must be interpreted reasonably and consistently with the purposes of this section under sec_1_1221-2 whether a transaction reduces a taxpayer’s risk is determined based on all the facts and circumstances surrounding the taxpayer’s business and the transaction in general a taxpayer’s hedging strategies and policies as reflected in the taxpayer’s minutes or other records are evidence of whether particular transactions reduce the taxpayer’s risk under sec_1_446-4 the method_of_accounting used by a taxpayer for a hedging_transaction must clearly reflect income to clearly reflect income the method used must reasonably match the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the item being hedged taking gains and losses into account in the period in which they are realized may clearly reflect income in the case of certain hedging_transactions in the case of many hedging_transactions however taking gains and losses into account as they are realized does not result in the matching required by this section continued would be includible in the taxpayer’s income in the taxable_year of its receipt unless the agreement was a hedging_transaction subject_to sec_1_446-4 tl-n-7248-00 under sec_1_446-4 for any given type of hedging_transaction there may be more than one method_of_accounting that satisfies the clear reflection requirement of sec_1_446-4 a taxpayer is generally permitted to adopt a method_of_accounting for a particular type of hedging_transaction that clearly reflects the taxpayer’s income from that type of transaction sec_1_446-4 provides requirements and limitations on the taxpayer’s choice of method_of_accounting for a hedging_transaction under sec_1_446-4 gain_or_loss from a transaction that hedges a debt_instrument issued or to be issued by a taxpayer must be accounted for by reference to the terms of the debt_instrument and the period or periods to which the hedge relates a hedge of an instrument that provides for interest to be paid at a fixed rate or a qualified_floating_rate for example generally is accounted for using constant yield principles thus assuming that a fixed rate or qualified_floating_rate instrument remains outstanding hedging gain_or_loss is taken into account in the same periods in which it would be taken into account if it adjusted the yield of the instrument over the term to which the hedge relates for example gain_or_loss realized on a transaction that hedged an anticipated fixed rate borrowing for its entire term is accounted for solely for purposes of sec_1_446-4 as if it decreased or increased the issue_price of the debt_instrument sec_1_446-4 provides that the rules of sec_1_446-4 govern the timing of income deduction gain_or_loss on hedging_transactions but do not affect the type or character of income deduction gain_or_loss produced by the transaction for example the rules of sec_1_446-4 do not increase or decrease the interest_income or expense of a taxpayer that hedges a debt_instrument or a liability sec_1_446-4 provides that the books_and_records maintained by a taxpayer must contain a description of the accounting_method used for each type of hedging_transaction the description of the method or methods used must be sufficient to show how the clear reflection requirement of sec_1_446-4 is satisfied in addition to the identification required by sec_1_1221-2 the books_and_records maintained by a taxpayer must contain whatever more specific identification with respect to a transaction is necessary to verify the application of the method_of_accounting used by the taxpayer for the transaction this additional identification may relate to the hedging_transaction or to the item items or aggregate risk being hedged the additional identification must be made tl-n-7248-00 at the time specified in sec_1_1221-2 and must be made on and retained as part of the taxpayer’s books_and_records although the forward treasury rate-lock agreement appears to hedge the debt securities the information provided in the fsa request is insufficient for us to determine whether sec_1_446-4 applies in this case if the taxpayer can not demonstrate that sec_1_446-4 applies in this case the taxpayer should include the forward treasury rate-lock payment in income in the taxable_year in which it was received even if taxpayer were to demonstrate that the forward treasury rate-lock agreement was a bona_fide hedging_transaction and deferral of the forward treasury rate-lock payment was appropriate under sec_1_446-4 we do not believe that the taxpayer is entitled to amortize the payment over the period from the issue_date of the debt securities to their stated maturity_date first if the forward treasury rate-lock agreement hedged the debt securities it appears that the agreement only provided a hedge of the interest rate on the debt securities for the period from the issue_date of the debt securities to the remarketing date and not the stated maturity_date second the taxpayer stated in the prospectus supplement that notwithstanding the stated maturity_date of the debt securities taxpayer intends to treat the debt securities as maturing on the remarketing date for united_states federal_income_tax purposes third as indicated below we believe that the remarketing date should be treated as the maturity_date of the debt securities for federal_income_tax purposes therefore we believe that the taxpayer only would be entitled to an amortization period equal to the portion of the term of the debt securities that the forward treasury rate-lock agreement purportedly hedged that is the period between the issue_date of the debt securities and the remarketing date dollar_figure however see plr which indicates that the accounting rules provided in sec_1_446-4 apply to any hedging_transaction that satisfies the definition of a hedging_transaction under sec_1_1221-2 without regard to whether each item or transaction involved in the hedging_transaction has been identified for purposes of characterizing gain_or_loss from the hedging_transaction in a response to an idr taxpayer interestingly states that it has accounted for the payment over the potential maturity_date of the notes and fully expects to include any unamortized portion of the payment upon the remarketing date since it is now highly unlikely that the notes will be remarketed in a response to an idr the taxpayer referred to sec_1 continued tl-n-7248-00 remarketing payment and tax treatment of debt securities for federal_income_tax purposes taxpayer amortized the remarketing payment on a straight-line basis over the term of the debt securities based on the stated maturity_date of the debt securities the taxpayer treated the amortizable amount as an offset to its interest_expense on the outstanding debt securities in response to an idr the taxpayer now claims that it should not have amortized the remarketing payment instead the taxpayer claims that the payment was paid as a premium for an option and therefore should not be taken into account until the option either is exercised or lapsesdollar_figure the financial products specialist however believes that the payment should be included in income in the taxable_year in which it was received arguably the remarketing payment could be considered an option premium however the remarketing feature was an integral part of the terms of the debt securities and the proceeds that the taxpayer received upon the issuance of the debt securities included the remarketing payment the taxpayer itself in the prospectus supplement stated that the proceeds to the taxpayer from the sale of the debt securities included the remarketing payment as a result unless the taxpayer can demonstrate otherwise we believe that the taxpayer should treat the remarketing payment as bond_issuance_premium subject_to sec_1_163-13 sec_1_163-13 which applies to debt instruments issued on or after date limits the amount of an issuer’s interest_deduction otherwise allowable under sec_163 for loans with bond_issuance_premium bond_issuance_premium is defined as the excess of the issue_price of a debt_instrument over its stated_redemption_price_at_maturity in general the issuer determines its interest_deduction by offsetting the qualified_stated_interest allocable to an accrual_period with the bond_issuance_premium allocable to that period continued c as support for amortizing the forward treasury rate-lock payment based on the debt securities’ stated maturity_date this section determines the term of a debt_instrument that provides for principal payments uncertain as to time for purposes of determining the applicable_federal_rate for the instrument however the debt securities are not subject_to sec_1274 and therefore the taxpayer’s reliance on sec_1_1274-4 is misplaced if the option is exercised the taxpayer asserts that the payment is amortized over the period from the remarketing date to the stated maturity_date tl-n-7248-00 bond_issuance_premium is allocable to an accrual_period based on a constant yield the use of a constant yield to amortize bond_issuance_premium is intended to generally conform the treatment of debt instruments having bond_issuance_premium with those having original_issue_discount see sec_1_163-13 unless otherwise provided the provisions are applied in a manner consistent with and the terms used have the same meaning as those in sec_163 sec_1271 through and the corresponding regulations in addition the anti-abuse rule in sec_1_1275-2 applies sec_1_163-13 defines bond_issuance_premium as the excess if any of the issue_price of a debt_instrument over its stated_redemption_price_at_maturity sec_1_1273-2 provides that the issue_price of a debt_instrument issued for money is the amount_paid for it for example in the case of a loan the amount_loaned to the borrower the stated_redemption_price_at_maturity of a debt_instrument is the sum of all payments provided by the debt_instrument other than qualified_stated_interest see sec_1_1273-1 under sec_1_1273-1 qualified_stated_interest generally is stated_interest that is unconditionally payable in cash at least annually at a single fixed rate in the case of a debt_instrument issued at a premium the adjusted_issue_price of the instrument as of the beginning of the first accrual_period is its issue_price thereafter the issue_price of the debt_instrument is decreased by the amount of any payment previously made on the instrument other than a payment of qualified_stated_interest in addition the issue_price is decreased by the amount of bond_issuance_premium allocable under sec_1_163-13 sec_1_163-13 provides rules to determine the amount of bond_issuance_premium that offsets the stated_interest for an accrual_period sec_1 e provides that the rules of sec_1_1272-1 generally apply to determine a debt instrument’s payment schedule for purposes of sec_1_163-13 for example an issuer uses the payment schedule determined under sec_1_1272-1 to determine the amount if any of bond_issuance_premium on the debt_instrument the yield and maturity of the debt_instrument and the allocation of bond_issuance_premium to an accrual_period on the facts submitted we conclude that the remarketing payment is properly treated as bond_issuance_premium and should be treated accordingly as set forth in the rules under sec_1 163-dollar_figure moreover based on the fact sec_12 sec_1_163-13 does not apply to a contingent_payment_debt_instrument subject_to sec_1_1275-4 sec_1_163-13 for continued tl-n-7248-00 submitted we believe that the premium should be amortized over a period not to exceed the time between the date the debt securities were issued and the remarketing date rather than the stated maturity_date of the debt securitiesdollar_figure issue facts the taxpayer has domestic and foreign subsidiaries and it borrowed funds at various times from third-party lenders these funds loan proceeds at various times flowed through the following chain of affiliated corporations the taxpayer its domestic subsidiary domestic subsidiary domestic subsidiary’s foreign_subsidiary foreign_trust foreign trust’s foreign subsidiaries ltd ltd ltd and certain foreign operating subsidiaries the foreign_trust ltd ltd ltd and the foreign operating subsidiaries constituted the foreign group foreign group the general manner in which the proceeds flowed from taxpayer to domestic subsidiary to foreign_trust to ltd ltd ltd to the foreign operating subsidiaries was as follows the taxpayer transferred loan proceeds to domestic subsidiary in exchange for notes the domestic subsidiary transferred loan proceeds to foreign_trust in exchange for an equity_interest in foreign_trust foreign_trust transferred the loan proceeds to ltd prior to the transfer foreign_trust held dollar_figureb of ltd common_stock ltd 1's only outstanding_stock in exchange for loan stock ltd continued purposes of this memorandum we have assumed that the debt securities are not subject_to sec_1_1275-4 this is consistent with the taxpayer’s treatment of the debt securities as evidenced by the prospectus supplement and the taxpayer’s treatment of the debt securities on its federal_income_tax returns even if the debt securities were subject_to sec_1_1275-4 we still believe that the remarketing payment would be taken into account over the term of the debt securities as determined under the projected payment schedule for the debt securities in response to an idr the taxpayer used an interest rate of one percent over the base rate for the period after the remarketing date to determine the interest rate to maturity of the debt securities based on this rate it appears that sec_1_1272-1 would treat the remarketing date as the maturity_date of the debt securities for federal_income_tax purposes see also sec_1 b iii a tl-n-7248-00 transferred loan proceeds to ltd in exchange for an equity_interest ltd transferred the loan proceeds to ltd in exchange for a note ltd transferred the loan proceeds to certain foreign operating subsidiaries in exchange for stock and or assets one of the issues upon which you seek our advice is whether the loan stock should be treated as debt or equity for federal_income_tax purposes for purposes of this response then the only relevant part of the cash_flow is foreign trust’s transfers of loan proceeds to ltd in exchange for ltd loan stock in response to an idr taxpayer stated that for foreign tax purposes loan stock was treated as debt in order to minimize foreign taxes for u s tax purposes taxpayer stated that amounts paid in respect of loan stock were treated as returns on equity the taxpayer maintains that loan stock was equity because amounts payable on loan stock were subordinated to all other ltd liabilities an agreement the loan stock agreement gave foreign_trust the right to appoint the directors of ltd and if the loan stock constituted debt ltd 1's debt-to- equity ratio would have been approximately dollar_figurec to dollar_figurea law and analysis the traditional debt-equity analysis suggests that the loan stock was equity in general the resolution of the debt-versus-equity issue involves a comparison of the advances with a list of factors thought to be characteristic of true debt or true equity some of these factors are - the intent of the parties the name given the instrument the presence or absence of a fixed maturity_date whether annual payments are dependent upon earnings the credit status of the holders of the instruments that is whether they are superior to or inferior to other creditors of the corporation and whether the instrument carries with it any right to participate in the management of the company none of the factors is necessarily controlling 1st factor intent of the parties if at the time of the transfer of funds there was an unconditional intention on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment then this fact would indicate that the parties intended to create debt here there was no promissory note or other formal evidences of indebtedness the loan stock agreement did however establish two alternative maturity dates one d years and the other e years after issuance of the loan stock which of the two maturity dates became the true redemption date was dependent solely on the discretion of the issuer there was no provision in the loan stock agreement for the holder to take tl-n-7248-00 a security_interest in assets of the issuer additionally whether the holder would receive proceeds from the redemption of the loan stock depended solely on there being equity remaining in the issuer after payment of all the issuer’s debts thus based on the terms of the loan stock agreement there does not appear to be an unconditional intent on the part of ltd the transferee to repay the principal of the loan stock nor an unconditional intention on the part of foreign_trust the transferor to secure repayment thi sec_1st factor suggests equity the 2nd factor - name of instrument a factor in determining whether an instrument is debt or equity is the name given to the instrument 220_f2d_292 10th cir here the name of the agreement loan stock agreement is ambiguous it does not suggest debt or equity it merely suggests that it does not have to be a loan thus this factor is neutral the 3rd factor - fixed maturity_date the absence of a fixed maturity_date or a distant maturity_date suggests equity a sum certain payable at maturity that is not a distant maturity_date suggests debt a fixed maturity_date is also common in preferred_stock however therefore the presence of a fixed maturity_date is not dispositive that the instrument is debt for tax purposes see 52_tc_867 aff’d 435_f2d_118 6th cir the loan stock agreement provides that the loan stock shall be redeemed on date or date at the option of ltd the issuer if ltd nominates the later date on or before date thus the first date on which redemption of the loan stock becomes possible is d years after the issue_date the second date on which redemption of the loan stock becomes possible is e years after the issue_date both of these dates are distant maturity dates in light of the fact that ltd is capitalized with only dollar_figureb of equity this factor suggests that the loan stock investment was equity the 4th factor - source of payments with respect to the loan stock if the yield payments are dependent on earnings this fact strongly suggests equity an equity holder's profit or loss depends on the success of the business venture conversely a debt holder is entitled to his return without regard to the success of the business in other words debt is payable in all events regardless of whether the debtor has earnings or not here the first step in the determination of the yield on this investment referred to in the loan stock agreement and hereafter as the payment is initially calculated based on the aggregate value of the loan stock multiplied by a specified factor specified factor standing alone this fact suggests debt tl-n-7248-00 payment of the yield amount here however can only be made out of profits payments are defined in the loan stock agreement in a way that makes them dependent on the profitability of foreign group payments are payable in full only if foreign group’s profits after subtracting current yield payments is greater than zero if the foreign group’s profit or loss for the tax_year after taking into account payments with regard to loan stock is zero or below then the payment amount is reduced by the amount of foreign group’s after tax loss treating the loss as a positive number the effect of this adjustment is to ensure that the payment amount does not reduce foreign group’s profits below zero payments that could have been otherwise made if there had been profits do not accumulate although the loan stock agreement refers to arrears of payments such references include only situations where payments that were to be made out of profits were not made these references do not mean that where there is no profits payments that would have otherwise been made if there had been adequate profits become arrearage these last two facts indicate equity and we believe that they outweigh the fact that the payment is first calculated before adjustments using established lending market indicators thi sec_4th factor suggests equity the 5th factor - subordination a fifth factor is whether the investments are superior to or inferior to other creditors of the corporation here the loan stock agreement expressly provided that the loan stock was subordinated to and ranked after all moneys and liabilities absolute or contingent which are or shall be at any time due to creditors of ltd this factor suggests equity the 6th factor - right to participate in management the fact that an instrument does not confer upon the holder a voting_right or any power of management suggests that the instrument is debt see 4_tc_595 conversely if the instrument grants the holder voting rights this suggests equity here the loan stock agreement provides foreign_trust has the right to appoint the directors of ltd so long as it holds the loan stock once it no longer holds the loan stock ltd can immediately release any and all directors chosen by foreign_trust even though foreign_trust has the right to participate in management we believe that such a right is meaningless under the facts here at the time of the transfer of loan proceeds foreign_trust already owned all of ltd 1’s outstanding_stock thus any grant to foreign_trust of such a right is akin to a meaningless gesture we find this factor neutral as to whether the loan stock was equity or debt the 7th factor - liquidation proceeds where the claims of the instrument holder are subordinate to the claims of creditors upon liquidation equity is suggested here the loan stock agreement provides that payment of the redemption amount tl-n-7248-00 in the event of liquidation is subject_to the complete prior satisfaction of the claims of all creditors of ltd this factor suggests that the loan stock was equity ragland t c pincite charles l huisking co inc supra upon liquidation the claims of the holders of the preferred_stock are subordinate to the claims of creditors this indicated to the court that the securities are stock rather than evidence_of_indebtedness the 8th factor - enforcement rights an essential feature of a debtor-creditor relationship as opposed to a stockholder-corporation relationship is the existence of a fixed maturity for a principal sum with the right to force payment of the sum as a debt in the event of default 131_f2d_394 5th cir 126_f2d_612 5th cir there is no direct provision in the loan stock agreement allowing foreign_trust to force payment of the yield amount there are two provisions in the loan stock agreement however that can be read as giving foreign_trust the right to force payment of both the aggregate value of the loan stock and payments in arrears one provision states that upon the winding up of ltd the aggregate value of the loan stock that is the value of the loan stock issued on date and any payment due or in arrears is immediately due and payable the second provision provides alternative maturity dates for redemption of the loan stock we note there is no provision granting foreign_trust the power to terminate the loan agreement prior to these distant maturity dates however also the due and payable language of the winding-up provision is tempered with the statement that no aggregate amount or yield payment whether in arrears or current is due and payable prior to full satisfaction of any ltd debt outstanding neither sec_385 nor sec_964 requires that taxpayer treat loan stock as debt under sec_385 the issuer's characterization of an instrument as of the time of issuance as either debt or equity is binding on the issuer and on all holders of the instrument this characterization however is not binding on the service or on a holder that discloses on its return that it is treating the instrument in a manner inconsistent with the issuer's characterization we do not know whether taxpayer filed a sec_385 statement foreign_trust and ltd are both foreign_corporations and both are owned indirectly by taxpayer importantly we note that taxpayer in its response to the idr stated that it is reporting the characterization consistently as equity with regard to both foreign_trust the holder and ltd the issuer on its federal tax_return if this is true then we believe that sec_385 is not implicated and taxpayer would not have had to file a sec_385 statement we believe that it is irrelevant for purposes of sec_385 how foreign_trust and ltd characterize loan stock for purposes of foreign tax law tl-n-7248-00 moreover in your fsa request you asked whether the fact that the loan stock is characterized as debt for australian tax purposes should affect the characterization of the loan stock under u s tax law sec_964 generally requires that the earnings_and_profits of a foreign_corporation be determined according to the rules substantially_similar to those applicable to domestic corporations the characterization of the loan stock as debt or equity affects ltd 1's earnings_and_profits in that had the loan stock been debt interest_paid on the loan stock would reduce earnings_and_profits accordingly under i r c sec_964 this determination must be made according to rules substantially_similar to those applicable to domestic corporations that is using domestic standards of debt equity characterization see also sec_1_964-1 cf 493_us_132 for purposes of determining the indirect_tax credit under sec_902 for tax years prior to the foreign corporation's accumulated_profits were determined in accordance with domestic tax principles accordingly based on the above factors we conclude that loan stock is best characterized as equity not debt further we recommend the government not attempt to recharacterize loan stock as debt case development hazards and other considerations as stated above it is unclear whether the forward treasury rate-lock agreement was a hedging_transaction for purposes of sec_1_446-4 for example the counterparty the underwriter and the remarketing agent are the same party or related parties if the terms of the agreement were not consistent with the terms that would have obtained in a similar agreement with a counterparty that had no other relationship to the transaction all or some of the payment may have represented a payment properly attributable to a transaction other than a hedging_transaction if so then the agreement may not be subject_to sec_1_446-4 the taxpayer may be able to demonstrate that the remarketing payment should not be treated as bond_issuance_premium for example it is unclear whether a payment made by a party other than the buyer of a debt_instrument should be included in the issue_price of the debt_instrument however the language in treas tl-n-7248-00 reg sec_1_1273-2 appears broad enough to include such a paymentdollar_figure in addition although the remarketing feature is an integral part of the debt securities the taxpayer may be able to argue that this feature should be treated as a separate_property right an option and that the remarketing payment was paid for this right however as a general_rule the service has not bifurcated debt instruments into their component parts for tax purposes such as bifurcating a callable debt_instrument into a borrowing and a call option we note that in connection with a change in accounting_method request submitted by another taxpayer that has issued similar debt instruments the taxpayer has argued that the remarketing payment is part of the issue_price of the debt instruments and therefore should be taken into account as bond_issuance_premium in its response the taxpayer stated that the debt instruments include an embedded put and an embedded call option the debt issuance may be viewed i as a sale of the debt instruments by the issuer to the holders accompanied by the simultaneous sale by the holders to the remarketing dealer of the call option or ii as a sale of debt instruments with an embedded put by the issuer to the holders and a simultaneous sale by the issuer to the remarketing dealer of the embedded call in either event the issuer is entitled to receive and does receive payment for the full value of the bond including the value of both the embedded put and the embedded call thus regardless of the characterization the issuer receives a premium upon issuance of the bonds the taxpayer indicates that it is not aware of any authority that would allow a taxpayer to compute its bond_premium differently when the issue_price is paid_by two separate payors tl-n-7248-00 we would be pleased to provide ongoing assistance in this matter this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions lon b smith acting associate chief_counsel by william e blanchard senior technician reviewer associate chief_counsel financial institutions and products
